Citation Nr: 0001692	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-07 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Jane R. Williams, Attorney at 
law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 until April 
1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of February 1997 of the Chicago, Illinois Regional 
Office which denied a higher evaluation for the service-
connected PTSD.  During the pendency of the appeal, the 
veteran's case was transferred to the Louisville, Kentucky 
Regional Office (RO). 


REMAND

A review of the record discloses the veteran has not 
undergone a VA examination for compensation and pension 
purposes since November 1996.  Since that time, clinical 
reports of record document he has been receiving ongoing 
treatment for psychiatric symptomatology whereupon 
fluctuating levels of coping ability have been recorded; from 
an "excellent mood" in March 1997, to "problematic" PTSD 
symptoms including ongoing nightmares and general social 
withdrawal with no friends reported in October 1998.  It is 
shown that he was hospitalized in June 1998 for psychiatric 
symptoms.  The Board is thus of the opinion that a VA 
examination should be scheduled, to include a social and 
industrial survey, to more accurately assess the current 
degree of disability attributable to PTSD and its impact on 
his social and industrial capability. 

Additionally, the veteran testified at a hearing before the 
Board at the local RO, in November 1998, that he received 
weekly group and/or individual outpatient therapy in the VA 
outpatient clinic at "Leestown".  The record reflects that 
there has been no updated information in this respect since a 
clinic note in October 1998 from a VA facility in Lexington, 
Kentucky was submitted for review.  The Board finds that more 
timely records from the cited VA facility(ies) should be 
requested and associated with the claims folder. 

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  Any and all VA clinical records 
dating from November 1998 should be 
requested from the Leestown and 
Lexington, Kentucky VA facilities and 
associated with the claims folder. 

2.  The RO should schedule the veteran 
for a VA social and industrial survey 
and special psychiatric examination, in 
order to determine the extent of the 
service-connected PTSD.  All necessary 
tests and studies indicated, including 
psychological testing, should be 
conducted in order to identify and 
describe the symptomatology attributable 
to PTSD.  The report of examination 
should contain a detailed account of all 
manifestations of the disability(ies) 
found to be present.  If there are found 
to be psychiatric disorder(s) other than 
PTSD, the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one 
disorder or the other, it should be so 
specified.  The examiner must also 
comment on the extent to which PTSD 
affects occupational and social 
functioning. 

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code 
assigned, is to be included.  The claims 
folder and a copy of this remand must be 
made available to the psychiatrist for 
review in conjunction with the 
examination.  It should be indicated by 
the examiner whether the claims folder 
has been reviewed.  The complete 
rationale for any opinion expressed must 
be set forth in a legible report.  

3.  Prior to the examination, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to 
report for the examination in order that 
he may make an informed decision 
regarding his participation.

4.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

5.  After completing any necessary 
development in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
a disability rating greater than 50 
percent for PTSD.  If the disposition 
remains unfavorable to the veteran, the 
RO should furnish him and his 
representative with a supplemental 
statement of the case and afford him the 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
REMAND is to ensure compliance with VA's duty to assist.  The 
Board intimates no opinion as to the ultimate outcome of the 
veteran's claim.  No action is required of the veteran until 
further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



